DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/09/2021 is acknowledged. Claims 12-20 are canceled, claims 21-29 are newly submitted claims; therefore, claims 1-11 and 21-29 remain pending and are the claims addressed below.

Allowable Subject Matter
Claims 1-11 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: BLACKBURN et al. (US 2014/0175709) and COTTRELL et al. (US 2018/0104863) constitute the closest prior art of record.
BLACKBURN and COTTRELL were used to read on the claimed method of independent claim 1 in the 06/17/2021 Office action (see pages 4-7); however, BLACKBURN and COTTRELL fail to disclose or reasonably suggest the claimed modular tool insert having a vacuum port and after removing the modular tool insert from the docking station, continuing to apply the vacuum at the vacuum port to continue to suction the diaphragm assembly and the preform against the mold as recited in amended claim 1. Moreover, the prior art of record fails to disclose or reasonably suggest the claimed modular tool [insert] having a trimming groove formed on a side of the mold recited in claim 21, and the primary/secondary sealant configuration recited in claim 26. 
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743